Title: To James Madison from Thomas Jefferson, 15 February 1798
From: Jefferson, Thomas
To: Madison, James


Philadelphia Feb. 15. 98.
I wrote you last on the 8th. We have still not a word from our envoys. This long silence (if they have been silent) proves things are not going on very roughly. If they have not been silent, it proves their information if made public would check the disposition to arm. I had flattered myself, from the progress of the public sentiment against arming, that the same progress had taken place in the legislature. But I am assured, by those who have better opportunities of forming a good judgment, that if the question against arming is carried at all, it will not be by more than a majority of two: & particularly that there will not be more than 4. votes against it from the 5. eastern states, or 5. votes at the utmost. You will have percieved that Dayton is gone over compleatly. He expects to be appointed Secretary of war in the room of McHenry who it is said will retire. He has been told, as report goes, that they would not have confidence enough in him to appoint him. The desire of inspiring them with more seems the only way to account for the eclat which he chuses to give to his conversion. You will have seen the disgusting proceedings in the case of Lyon. If they would have accepted even of a commitment to the Serjeant it might have been had. But to get rid of his vote was the most material object. These proceedings must degrade the General government, and lead the people to lean more on their state governments, which have been sunk under the early popularity of the former. This day the question of the jury in cases of impeachment comes on. There is no doubt how it will go. The general division in the Senate is 22. and 10. And under the probable prospect of what they will for ever be, I see nothing in the mode of proceeding by impeachment, but the most formidable weapon for the purposes of a dominant faction that ever was contrived. It would be the most effectual one for getting rid of any man whom they consider as dangerous to their views, and I do not know that we could count on one third on an emergency. It depends then on the H. of Representatives, who are the impeachers: & there the majorities are of 1. 2. or 3 only & these sometimes one way & sometimes another: in a question of pure party they have the majority, & we do not know what circumstances may turn up to increase that majority temporarily if not permanently. I know of no solid purpose of punishment which the courts of law are not equal to, and history shews that in England, Impeachment has been an engine more of passion than justice.
A great ball is to be given here on the 22d. and in other great towns of the Union. This is at least very indelicate, & probably excites uneasy sensations in some. I see in it however this useful deduction, that the birthdays which have been kept have been, not those of the President, but of the General. I inclose with the newspapers the two acts of parliament passed on the subject of our commerce which are interesting. The merchants here say that the effect of the countervailing tonnage on American vessels, will throw them completely out of employ as soon as there is peace. The Eastern members say nothing but among themselves. But it is said that it is working like gravel in their stomachs. Our only comfort is that they have brought it on themselves. My respectful salutations to mrs. Madison & to yourself friendship & Adieu.
